DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note that claims 10-11 are directed to a projectile to be used with the apparatus of claim 1, not further limiting the scope of the apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Prescott, Jr. (US 5,660,160).
Prescott, Jr. discloses an apparatus and method of using comprising: a cylindrical pressure vessel 14 configured to contain a compressed gas; 5a barrel 12 having an open end; a valve 18 configured to release the compressed gas from the pressure vessel 14 into the barrel 12 to launch a projectile from the open end of the barrel 12; and a shoulder support (strap) configured to allow a user of the 10apparatus to actuate the valve while the apparatus is mounted on a shoulder of the user; see abstract; figures 1, 6; col. 3, line 65+.  Regarding claim 6, trigger valve 65 and button 66 are configured to actuate valve 18; see col. 4, lines 31-45.
Regarding claim 6, trigger valve 65 and button 66 are configured to actuate valve 18; see col. 4, lines 31-45.

Claims 1-2, 4, 6 and 12 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Brahler II et al. (US 2015/0316345).
Brahler, et al. disclose an apparatus and method of using comprising: a cylindrical pressure vessel 605 configured to contain a compressed gas; 5a barrel 609 having an open end; a valve 607 configured to release the compressed gas from the pressure vessel 605 into the barrel to launch a projectile from the open end of the barrel 609; and a shoulder support (fig. 6A) configured to allow a user of the 10apparatus to actuate the valve while the apparatus is mounted on a shoulder of the user; see para. 44; figure 6A.  
Regarding claims 4, 6, and 12, the components are considered coupled as claimed; see fig. 6A, para. 44 with shoulder support depicted as a stock component of a rifle type configuration in combination with a trigger component and with vessel 605, barrel 609 and valve 607 considered aligned along a common longitudinal axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott, Jr. (US 5,660,160).
Regarding claim 3, Prescott, Jr. discusses material selections of steel (polished) and aluminum, see col. 3, lines 55+ however not directly disclosing stainless steel.  It is considered an obvious design choice to one of ordinary skill in the art to use stainless steel to manufacture the invention of Prescott, Jr. as a desired material selection. 
Regarding claim 5, similarly selection of PVC for the barrel in the invention to Prescott, Jr. is considered an obvious material design choice.
Regarding claim 12, Prescott, Jr. discloses coupling components generally as claimed however does not directly provide for coupling shoulder support 88 to the pressure vessel 14.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include relocating support attachment element for coupling shoulder support 88 to vessel 14 in the invention to Prescott, Jr. as a design choice. 

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brahler II et al. (US 2015/0316345).
Brahler II, et al. discuss materials used for some components including steel and PVC (para. 47, 50) however not directly with respect to components of the apparatus (embodiment of fig. 6A) or the barrel as claimed. It is considered an obvious design choice to one of ordinary skill in the art to use stainless steel to manufacture the invention of Brahler, II et al. and/or PVC for the barrel component as a desired material selection. 
Regarding claim 7, the embodiment of fig. 6A does not depict a shoulder strap however Brahler, II et al. disclose shoulder strap with a separate embodiment of figure 1A.  It would have been obvious to one of ordinary skill in the art to provide a shoulder strap in the embodiment of figure 6A of Brahler, II et al. for handling the device.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brahler II et al. (US 2015/0316345) in view of Klein (US 2,090,731).
Brahler II, et al. discuss designing the compressed air launching device for a plurality of uses, see para. 26, however do not directly disclose a retrieval reel including a line/fishing line.  Klein however discloses a pneumatic harpooning gun comprising retrieval system comprising line 120 and reel 122.  It would have been obvious to one of ordinary skill in the art to provide the retrieval system of Klein in the invention to Brahler II, et al. in order to retrieve the projectile in a plurality of intended operations.  “Fishing” line is considered a common design choice for relatively lighter projectiles. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759